353 S.W.3d 476 (2011)
Myson D. DONAHUE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73224.
Missouri Court of Appeals, Western District.
December 6, 2011.
Rosalynn Koch, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Myson Donahue appeals the judgment of the motion court denying his Rule 29.15 motion following an evidentiary hearing. On appeal, Donahue contends that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel in that his trial counsel failed to object to an improper statement in the State's closing argument, and his appellate counsel failed to raise a claim of plain error on direct appeal. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).